                                                                                                                               Fil ED
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet I                                                                                                  OCI 2 4 2018
                                                                                                                              Clerk, U.S. District Court
                                           UNITED STATES DISTRICT COURT                                                         District Of Montana
                                                                                                                                      Missoula
                                                                District of Montana
                                                                          )
                 UNITED STATES OF AMERICA                                 )    JUDGMENT IN A CRIMINAL CASE
                                    v.                                    )
                                                                          )
                        JEREMIAH LETIIERE                                      Case Number: CR 09-49-M-DWM-1
                                                                          )
                                                                          )    USM Number: 10575-046
                                                                          )
                                                                          )     David Ness (appointed)
                                                                          )    Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
  which was accepted by the court.
liZl was found guilty on count(s)          Count 1
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
 18 U.S.C. 1951(a)                   Robbery Affecting Commerce                                              9/3/2009                     1




       The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
                                                                              7                                                         -
                                                                                        ofthis judgment. The sentence is imposed pursuant to




liZl Count( s)    2                                     ~i s       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 da       any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment ar     ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic cir mstances.
AO 245B (Rev. 02118) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment - Page   2    of   7
 DEFENDANT: JEREMIAH LETIIERE
 CASE NUMBER: CR 09-49-M-DWM-1

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  time served.




     D The court makes the following recommendations to the Bureau of Prisons:




     !ill   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows :




            Defendant delivered on                                                       to

at                                                  , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 02118) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                          Judgment-Page   3   of     7
DEFENDANT: JEREMIAH LETTIERE
CASE NUMBER: CR 09-49-M-DWM-1
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     3 years.




                                                    MANDATORY CONDITIONS

I.      You must not commit another federal , state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 0211 8) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                  Judgment-Page       4          of     7
DEFENDANT: JEREMIAH LETTIERE
CASE NUMBER: CR 09-49-M-DWM-1

                                       STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least I 0 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least I 0 days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i .e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a Jaw enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www. uscourts.gov.


Defendant's Signature                                                                                       Date
 AO 245B(Rev. 02/1 8) Judgment in a Criminal Case
                      Sheet 30 - Supervised Release
                                                                                           Judgment-Page   _S     of    7
DEFENDANT: JEREMIAH LETTIERE
CASE NUMBER: CR 09-49-M-DWM-1

                                        SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall participate in substance abuse testing, to include not more than 104 urinalysis tests, not more than
104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant is to pay all or part of the costs of testing , depending upon the defendant's ability to pay, as determined by the
United States Probation Officer.

2. The defendant shall participate in and complete a program of substance abuse treatment as approved by the United
States Probation Office, until the defendant is released from the program by the probation officer. The defendant is to pay
part or all of the cost of this treatment, depending upon the defendant's ability to pay, as determined by the United States
Probation Officer.

3. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

4. The defendant shall submit his person, residence, place of employment, or vehicle, to a search , conducted by a United
States Probation Office, based on reasonable suspicion of contraband or evidence in violation of a condition of release.
Failure to submit to search may be grounds for revocation . The defendant shall warn any other residents, adults and
minors, that the premises may be subject to searches pursuant to the condition.

5. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption , for the
purpose of altering the defendant's mental or physical state.

6. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.
AO 245B (Rev. 02/J 8)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment -   Page     6      of    7
 DEFENDANT: JEREMIAH LETTIERE
 CASE NUMBER: CR 09-49-M-DWM-1
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVT A Assessment*                                                 Restitution
 TOTALS             $                            $                                   $                             $


 D The determination ofrestitution is deferred until                         . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Pa ee                                                        Total Loss**               Restitution Ordered                 Priority or Percentage




TOTALS                                $                           0.00           $                         0.00


D      Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the               D fine      D restitution.
      D the interest requirement for the             D    fine    D      restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
after September 13 , 1994, but before April 23 , 1996.
AO 2458 (Rev. 02118) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                           Judgment -   Page    7      of       7
DEFENDANT: JEREMIAH LETTIERE
CASE NUMBER: CR 09-49-M-DWM-1

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

A     D    Lump sum payment of$                               due immediately, balance due

           D     not later than                                    , or
           D     in accordance with D C,          D D,       D      E,or     D F below; or

B     D    Payment to begin immediately (may be combined with              DC,         D D, or      D F below); or

C     D    Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g. , months or years) , to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                          (e.g., months or years) , to commence                   (e.g. , 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ~    Special instructions regarding the payment of criminal monetary penalties:

            The $100 special assessment has already been paid in full.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
